Name: Commission Regulation (EEC) No 2943/92 of 9 October 1992 concerning imports of certain products processed from mushrooms originating in Poland and South Korea
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  agricultural activity;  foodstuff;  Europe;  tariff policy
 Date Published: nan

 No L 294/14 Official Journal of the European Communities 10. 10. 92 COMMISSION REGULATION (EEC) No 2943/92 of 9 October 1992 concerning imports of certain products processed from mushrooms originating in Poland and South Korea without prejudice to the specific provisions of this Regu ­ lation. Article 3 A new importer, who, in 1992, obtained an import licence by virtue of applications submitted under Article 5 (4) (b) of Regulation (EEC) No 1707/90 and/or under Article 2 ( 1 ) (b) of Regulations (EEC) No 3705/91 (3) and (EEC) No 440/92 (4), may submit a single application for an import licence for the mushrooms falling within CN codes 071 1 90 40, 2003 10 20 and 2003 10 30 originating in Poland for a maximum quantity of 400 tonnes net drained weight. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the ap ­ plication of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries ('), as last amended by Regulation (EEC) No 2895/92 (2), and in particular Article 5 (4) thereof, Whereas Article 5 (4) of the said Regulation provides for the transfer of the quantity not used by one group of operators to the other group by 1 5 October at the latest of the year in question ; Whereas a significant quantity remains available for tradi ­ tional importers for 1992 ; whereas, therefore, this quan ­ tity should be allocated to new importers ; Whereas the issue of import licences under Regulation (EEC) No 1707/90 for certain products processed from mushrooms has been suspended for the rest of 1992 for all third countries except Poland and South Korea ; whereas, therefore,, transfer of the available quantity can only concern Poland and South Korea ; Whereas the date on which the allocation shall take effect should be fixed and certain special rules for the import licences should be defined in order to guarantee fair access to the quantity transferred ; whereas these rules complement the provisions adopted by Regulation (EEC) No 1707/90, Article 4 Applications for import licences shall be submitted to the competent authorities in the Member States on 15 and 16 October 1992. The above authorities shall transmit the applications to the Commission by 4 p.m. on 19 October 1992 at the latest. Article 5 The Commission shall determine the quantities in respect of which licences are to be issued and shall notify the Member States of this by telex by 20 October 1992 at the latest. HAS ADOPTED THIS REGULATION : Article 6 The licences in respect of which applications have been transmitted in accordance with Article 4 shall be issued from 21 October 1992. Article 1 The volume still available of the total quantity allocated to Poland and South Korea in accordance with Annex I to Regulation (EEC) No 1707/90 shall be allocated on 15 October 1992 to the operators referred to in Article 5 (4) (b) of the said Regulation . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 2 The import licences relating to that volume shall be issued in accordance with Regulation (EEC) No 1707/90 (3) Commission Regulation of 18 December 1991 , on a protect ­ ive measure applicable to imports of provisionally - preserved cultivated mushrooms (OJ No L 350, 19. 12. 1991 , p. 40). (4) Commission Regulation of 25 February 1992 on a protective measure applicable to imports of provisionally preserved cul ­ tivated mushrooms (OJ No L 51 , 26. 2. 1992, p. 6). ( ¢) OJ No L 158, 23. 6. 1990, p. 34. 0 OJ No L 288, 3 . 10. 1992, p. 20. 10. 10 . 92 Official Journal of the European Communities No L 294/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1992. For the Commission Ray MAC SHARRY Member of the Commission